LAWSON, Justice.
This is an appeal from a final decree of the circuit court of Mobile County, in equity.
The transcript was filed in this court on March 25, 1957. Under Rule 12 of the Revised Rules of this court, Code 1940, Tit. 7, Appendix (261 Ala. XXIV), the appellant is required to file his brief “with the clerk of this court within thirty days after the transcript of the record has been filed in this court” unless this court or a justice thereof extend the time within which the brief may be filed, such extension to be not more than fifteen days.'
Based on a request of counsel for appellant, the Chief Justice extended the time for the filing of appellant’s brief in this case “until and including May 6, 1957.” The appellant having failed to file his brief within the time allowed by the order of the *214Chief Justice, we have no alternative but to dismiss the appeal. Dwight Employees’ Ass’n v. Southern, 264 Ala. 695, 85 So.2d 906; Hogan v. Farmers & Ginners Cotton Oil Co., 264 Ala. 697, 85 So.2d 906; Gamble v. Lapsley, 265 Ala. 695, 90 So.2d 926; Miller v. Wood, 265 Ala. 698, 90 So.2d 927.
Although the appeal must be dismissed, we feel that it would be proper in view of the public interest in the single issue involved in this case to observe that we are in accord with the decree of the trial court upholding the constitutionality of Act No. 14, approved March 23, 1955, Acts 1955, pp. 123-124. See Duke v. State, 264 Ala. 624, 89 So.2d 102, and Craig v. Root, 247 Ala. 479, 25 So.2d 147, where we adverted to the merits of the case although the appeal had to be dismissed.
Appeal dismissed.
STAKELY, GOODWYN and MERRILL, JJ., concur.